Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          18-JUL-2022
                                                          11:44 AM
                                                          Dkt. 3 ODAC

                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII

                       KQ, on behalf of KQ, a minor
                     Respondent/Petitioner-Appellee,

                                   vs.

                                   RQ,
                     Petitioner/Respondent-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; FC-DA 20-1-002043)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

            Petitioner/Respondent-Appellant’s application for writ

 of certiorari filed on June 13, 2022, is hereby rejected.

            DATED:    Honolulu, Hawai‘i, July 18, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins